Case 2:18-cv-07299-SJF-AYS Document 137 Filed 09/29/20 Page 1 of 2 PageID #: 1796

                                                 TUSA P.C.
                                       ATTORNEYS AND COUNSELORS AT LAW
                                            www.tpcnylaw.com
  Southold
  New York City


  Joseph S. Tusa
  Attorney at Law
  joseph.tusapc@gmail.com
                                                                         September 29, 2020

  BY ECF FILING AND COURTESY COPY

  The Honorable Sandra J. Feuerstein
  United States District Judge
  United States District Court for the Eastern District of New York
  100 Federal Plaza
  Central Islip, New York 11722


            Re: Shakespeare v. Live Well Fin, Inc.., EDNY Case No. 18-cv-07299-SJF-AYS

  Dear Judge Feuerstein:

           We represent Plaintiff Shakespeare and proposed new plaintiff Marianne Renois and submit
  this letter motion pursuant to FED. R. APP. P. 4(a)(5) and FED. R. CIV. P. 52(b). On September 14,
  2020, this Court entered its decisions adopting the reports and recommendations of Magistrate
  Judge Shields as to defendants Celink’s and Reverse Mortgage Funding’s FED. R. CIV. P. 12(b)(6)
  motions. Dkt. 133,135. Pursuant to FED. R. CIV. P. 15, Local Rule 7.1(d) and Your Honor’s
  Individual Rule 4.H., today Plaintiffs filed a motion to amend the pleadings and submitted that
  motion to Magistrate Judge Shields. Even though no judgment as been entered, this Court’s
  dismissal decisions direct the Clerk to close this case. In the event that Plaintiff Shakespeare’s
  deadline to file a notice of appeal is running, she now moves to extend that notice of appeal deadline
  until the later of (i) a final decision on Plaintiffs’ motion to amend; or (ii) the maximum extension
  permitted by FED. R. APP. P. 4(a)(5)(C). We respectfully submit that the motion to extend the
  deadline is timely, made in good faith and prior to entry of judgment. See Sattan v. Eugene, 92-CV-
  5364 (JG), 1999 U.S. Dist. LEXIS 11669, at *3-4 (E.D.N.Y. July 28, 1999).

           Plaintiffs also request a clarification concerning whether this Court intended to enter final
  orders that trigger the running of Plaintiff Shakespeare’s notice of appeal deadline. In its decision
  adopting Magistrate Judge Shields’ report and recommendation concerning Celink’s Rule 12(b)(6)
  motion, the Court directed the Clerk to “close this case.” See Dkt. 135 at 24. However, a third
  defendant to this action, Live Well Financial, Inc. (“LWF”), filed an Answer (Dkt. 37) to Plaintiff
  Shakespeare’s original complaint. Even though LWF was subsequently forced into involuntary
  bankruptcy proceedings, this action should likely not be marked final while LWF remains a party.
  The Court seemingly agreed when it held that Plaintiff could take further steps in this action if LWF
  emerged from bankruptcy. See Dkt. 135 at 23. Nevertheless Plaintiff Shakespeare requests
  clarification to determine whether her time to file a timely notice of appeal is running. See 28 U.S.C.
  §1292; FED. R. APP. P. 4. If the Court did not intend to enter final orders and close this case,
  Plaintiff Shakespeare respectfully requests a further ruling on that issue pursuant to FED. R. CIV. P.
  52(b).
Case 2:18-cv-07299-SJF-AYS Document 137 Filed 09/29/20 Page 2 of 2 PageID #: 1797

                                                                                       TUSA P.C.

                                                                                   September 28, 2020
                                                                                              Page 2


         On September 25, 2020, Plaintiffs’ counsel provided notice to counsel for Celink and RMF
  and the trustee in the LWF bankruptcy of their intention to file this motion and the motion to
  amend the pleadings. Counsel for Celink has indicated her client’s objection to the motions. The
  other parties have not yet indicated their consent or opposition.

                                                             Respectfully yours,




                                                             Joseph S. Tusa

                                                             Oren Giskan
                                                             GISKAN SOLOTAROFF & ANDERSON LLP

                                                             Julie Nepveu
                                                             Maame Gyamfi
                                                             AARP FOUNDATION

  cc:    Counsel of Record (by ECF Filing)
         LWF Bankruptcy Trustee (by email)
